Title: From George Washington to Gustavus Scott, 4 July 1796
From: Washington, George
To: Scott, Gustavus


        
          Sir,
          Mount Vernon 4th July 1796
        
        If the public dispatches which I receive, & am obliged to answer by every Post, would permit; I would go more into detail, & explanation of the subject of your last (seperate) letter, than it is possible for me to do at present. I will not, however, let it pass without some further expression of my ideas; & the understanding I always had of your entrance into the Office you now hold, in the Federal City.
        That the Secretary of State’s letter to you (which I have not by me at this place to resort to) may have been so worded as to leave the alternative of residing in the City, or in George Town; is not necessary, if it was justifiable, to deny; because a change of circumstances would certainly authorise a change of measures. But independent of this, it must not be forgotten, that at the time the letter above alluded to was written, such an alternative was indispensable for as much as there were no convenient accommodation for the Commissioners in the City; and because houses could not be erected in a moment, under the circumstances which then existed. In addition to this, let it be remembered also, that the first Comrs sensible of the propriety, & advantages which would result therefrom, had resolved to build a house for their own accommodation at, or near the spot where the Hotel now stands; and were diverted from it (if my memory serves me)

partly by two causes; first from a doubt of the propriety of such an application of public money; and 2dly from an opinion that they could be accommodated in the Hotel, when built; which, it was expected would have happened long since.
        I mention these things to shew; that there has been no inconsistency in my sentiments, or conduct; and that, to enable the Commissioners to comply with the views of Government, and to devote their time to its service, the present Compensation was resolved on.
        Your other allegation is of a more serious nature; and if deception withdrew you from what you deemed a permanent establishment, at Baltimore, it cannot be justified. But be assured, Sir, this is a new view of the subject; and that the proposal to you, to become a Commissioner, originated in assurances, confidently given to me, that you had resolved to remove to the Federal City, or to George Town; and because I knew you had a considerable interest in the vicinity of them. Was not the first application to you predicated on this information?
        But I must be explicit in declaring, that not only to obviate the suspicions and jealousies which proceed from a residence of the Commissioners without the City, or in a remote corner of it; not only that they may be, where the busy & important scenes are transacting, that they may judge of the conduct of others not from Reports only, but from occular proof, as the surest guide to Oconomy an⟨d⟩ dispatch; Independent I say of these considerations, which are momentous of themselves, I should view the Residence of the Commissioners of the City, and their Officers of different Grades, in some central part of it as a nest egg (pardon the expression) which will attract others, and prove the surest means of accomplishing the great object which all have in view—the removal of Congress at the appointed time—without which, every thing will become stagnant, & your sanguine hopes blasted.
        To be frank, I must give it to you as my opinion, that in relation to the concerns of the City, the Commissioners stand precisely in the same light (if not in a stronger one) than each does to any interesting matter in a train of execution for himself. Would you then, notwithstanding you may have an Archetect to carry on your buildings on Rock Hill, and a man to superinted your attending labourers trust to their proceeding without your own

minute Inspection of their conduct? I think, and am sure you will answer, no. I do not mean by this question to exhibit a charge—for I do as truly tell you, that I do not know, or ever heard, how often you visit your own concerns there. It is upon general principles I argue. A man of Industry and exertion will not, on his own acct have a work of that sort on hand without giving close attention to it. And certain it is, the Obligation (because of the responsibility) is at least equally great when entrusted by the Public.
        After all, as the Season is now far advanced, & houses, in the situation I have described as most eligable, may not be to be rented; I am not unwilling that the removal of the Commissioners if they find much inconvenience in doing it, may be suspended untill the commencement of the operations of next Spring, when it will certainly be expected; and if known, I have no doubt but that houses will be prepared for their accommodation by that time.
        You will from the length of this letter, with difficulty give credit to my assertion in the begining of it; but as a proof; not only of its verity, but of the friendship and candour with which it is written, it shall go to you in its present rough garb; and with all its imperfections, accompanied with assurances of the esteem & regard with which I am—Sir Your Obedt Hble Servt
        
          Go: Washington
        
      